MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            FILED
regarded as precedent or cited before any                    Jul 21 2017, 7:03 am
court except for the purpose of establishing
                                                                 CLERK
the defense of res judicata, collateral                      Indiana Supreme Court
                                                                Court of Appeals
estoppel, or the law of the case.                                 and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Blair Todd, Esq.                                          Curtis T. Hill, Jr.
Winamac, Indiana                                          Attorney General of Indiana

                                                          Matthew B. MacKenzie
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

P.W.,                                                     July 21, 2017
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          66A05-1702-JV-408
        v.                                                Appeal from the Pulaski Circuit
                                                          Court
State of Indiana,                                         The Honorable Michael Shurn,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          66C01-1601-JD-1



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 66A05-1702-JV-408 | July 21, 2017     Page 1 of 5
                                        Statement of the Case
[1]   P.W. appeals the trial court’s finding, following a fact-finding hearing, that she

      committed a delinquent act by aiding in battery as a Class B misdemeanor if

      committed by an adult. She raises one issue on appeal, namely, whether the

      State presented sufficient evidence that P.W. induced another juvenile to

      commit a battery. We affirm.


                                  Facts and Procedural History
[2]   On August 24, 2015, E.K. was at Winamac Town Park with some other

      juveniles, including A.P. and P.W. While at the park E.K. spoke with P.W.

      and then left and walked across a bridge. E.K. did not speak to A.P. before she

      walked across the bridge. After E.K. left the park, P.W. told A.P that E.K. had

      called A.P. a “b****.” Tr. at 59. A.P. then ran across the bridge to confront

      E.K. concerning this statement, and P.W. ran across the bridge with A.P. As

      P.W. and A.P. approached E.K, P.W. told A.P., “[W]ell[,] if you hit her, I’ll hit

      her.” Id. at 60. P.W. also told A.P. to “just do it” as they approached E.K. Id.

      at 11.


[3]   Upon arriving behind E.K., A.P. struck E.K. in the back of her head and told

      E.K. that she was going to beat E.K. up. A.P. told E.K. that she had heard that

      E.K. had called her names. A.P. then struck E.K. approximately five times.

      During the ensuing law enforcement investigation, A.P. admitted that she had

      struck E.K. and that P.W. had told her that E.K. had called her a b****. E.K.

      informed law enforcement that “[A.P.] claimed that the reason she hit me was


      Court of Appeals of Indiana | Memorandum Decision 66A05-1702-JV-408 | July 21, 2017   Page 2 of 5
      because [P.W.] told her I called her a b****, which I did not.” Id. at 21;

      Appellant’s Ex. A. P.W. admitted to law enforcement that she told A.P. that

      E.K. had called A.P. a b**** because A.P. said that E.K.’s hair looked bad.


[4]   On January 21, 2016, the State filed a petition alleging that P.W. was a

      delinquent child in that she committed aiding in a battery as a Class B

      misdemeanor if committed by an adult. At the fact finding hearing, A.P.

      testified that she believed P.W. would “follow up [A.P.’s] battery of [E.K.]”

      when P.W. told A.P. “if you hit her, I’ll hit her.” Id. at 64. A.P. also testified

      that she would not have confronted E.K. if P.W. had not told A.P. that E.K.

      had called her a b****. A.P. testified that P.W. persuaded A.P. to “go[] after”

      E.K. by telling A.P. that E.K. had called her a b****. Id. at 71-72. A.P. also

      had the following exchange with the prosecutor at the fact-finding hearing:

              Prosecutor: So that time, when you went after [E.K.] and beat
              her, repeatedly, it was strictly because your good buddy, [P.W.],
              told you that you’d—[E.K.] had called you a name and the two
              of you were on your way to get even with her, is that correct?

              A.P.: Yes.


      Id. at 75.


[5]   The trial court found that P.W. was a delinquent as charged and sentenced her

      to one year of probation. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 66A05-1702-JV-408 | July 21, 2017   Page 3 of 5
                                      Discussion and Decision
[6]   P.W. challenges the sufficiency of the evidence to support the trial court’s

      finding that she committed a delinquent act by inducing A.P. to commit a

      battery against E.K. Our standard of review of the sufficiency of the evidence is

      well-settled:

              When reviewing the sufficiency of the evidence needed to
              support a criminal conviction, we neither reweigh evidence nor
              judge witness credibility. Bailey v. State, 907 N.E.2d 1003, 1005
              (Ind. 2009). “We consider only the evidence supporting the
              judgment and any reasonable inferences that can be drawn from
              such evidence.” Id. We will affirm if there is substantial
              evidence of probative value such that a reasonable trier of fact
              could have concluded the defendant was guilty beyond a
              reasonable doubt. Id.


      Clemons v. State, 996 N.E.2d 1282, 1285 (Ind. Ct. App. 2013), trans. denied.


[7]   To support the court’s finding that P.W. committed aiding in a battery, the

      State had to prove that: 1) P.W.; 2) knowingly or intentionally; 3) aided,

      induced, or caused A.P.; 4) to touch E.K. in a rude, insolent, or angry manner.

      Ind. Code § 35-42-2-1(b)(1) (2015); I.C. § 35-41-2-4. We consider the following

      factors in determining whether a person aids another in the commission of a

      crime: 1) presence at the scene of the crime; 2) companionship with another

      engaged in criminal activity; 3) failure to oppose the crime; and 4) a defendant’s

      conduct before, during, and after the occurrence of the crime. Berry v. State, 819
N.E.2d 443, 450 (Ind. Ct. App. 2004) (citing Garland v. State, 788 N.E.2d 425,

      431 (Ind. 2003)), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 66A05-1702-JV-408 | July 21, 2017   Page 4 of 5
[8]   Here, the probative evidence most favorable to the judgment shows that: P.W.

      was present at the scene of the crime; P.W. accompanied A.P. as A.P.

      committed battery against E.K.; P.W. did nothing to oppose the battery of

      E.K.; and P.W. actively encouraged A.P. to commit the battery by telling A.P.

      that E.K. had insulted A.P., telling A.P. that P.W. would also hit E.K. if A.P.

      did so, and telling A.P. to “just do it” as A.P. and P.W. ran after E.K. This is

      sufficient evidence that P.W. aided A.P. in the battery of E.K. P.W.’s

      contentions to the contrary are simply requests that we reweigh the evidence,

      which we will not do. Clemons, 996 N.E.2d at 1285.


[9]   Affirmed.


      Riley, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 66A05-1702-JV-408 | July 21, 2017   Page 5 of 5